Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2021 was received and has been entered.  Claims 20 and 26-28 were amended. Claim 25 was previously cancelled. Claims 20 and 26-28 are in the application and pending examination. Claims 1-19 and 21-24 have been previously withdrawn. A replacement paragraph 107 was provided to refer to the correct Fig. 21.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: paragraph 107 of the printed publication recited symbol XXIV in Fig. 21. Fig. 21 does not symbol XXIV it shows “XXII”. 
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Claim Objections
The previous objection to claims 20 and 26-27 is withdrawn based on the amendment to these claims.
Claim 20 recites: 
“wherein the short side has a shorter length than a length of the long side”.
A suggested revision is as follows: “wherein each of the pair of the short sides each of the pair of the long sides 
Claim Interpretation
Examiner is not interpreting the phrases “long side(s)” and “short side(s)” to be definite that these terms of dimension are definite based on their relationship relative to each other as described on the drawings and specification which would within the skill of a person of ordinary skill in the art.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The previous rejection of claims 20 and 27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn based on the amendment to claim 20.
Claim Rejections - 35 USC § 103
The previous rejection of claim 20 under 35 U.S.C. 103(a) as being made obvious by JP 5455099 B1 to Gong et al (hereinafter Gong) in view of US Pat. Pub. No. 20030101932 A1 to Kang et al (hereinafter Kang) is being maintained. (Examiner is using US Pat. Pub. No. 20160208392 to Gong et al as an English language equivalent for this document.)
Regarding claim 20, Gong teaches deposition mask comprising: a base member (21) having a plate shape and made of metal, the base member having a rectangular shape and including a pair of long sides (parallel to 15a ) and a pair of short sides (perpendicular to 15a) and corners; and a plurality of through-holes (25) formed in the base member; wherein the pair of long sides and the pair of short sides are connected at the corners, wherein the short side has a shorter length than a length of the long side, wherein projections (flat portions on each side of hemispherical recess portion at end of 20)  each projecting outward with respect to the corners are formed on at least one short side of the pair of short sides of the base member, so that the projections are arranged along a length of the short side,  while no projection (flat portion) exists on at least one long side of the pair of long sides of the base member.  (See Gong, Fig. 1 and paragraphs 91, 93-94.)								

Kang teaches a deposition masks adjacent to each other. 
Kang teaches a pitch of 0.1 to 1 mm (100um-1000um). (See Kang, paragraph 45.) Examiner is considering adjacent masks to a projection on adjacent ends.  Examiner is considering the pitch between adjacent masks to be equivalent to pitch of projections. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the pitch of projections in the direction of the short sides  not less than 200 um and not more than 400 um through routine experimentation, with a reasonable expectation of success, to the select the proper pitch for the mask application, as a result-effective variable, in order to provide the optimal interval along the direction of the thin plate. (See Kang, paragraphs 41,45, and Abstract.)  (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969))
The previous rejection of claim 26 under 35 U.S.C. 103 as being unpatentable over JP 5455099 B1 to Gong et al (hereinafter Gong) and US Pat. Pub. No. 20030101932 A1 to Kang et al (hereinafter Kang) as applied to claim 20 and further in view of US Pat. Pub. No. 20040135498 A1 to Takanosu et al (hereinafter Takanosu) is being maintained.	
Regarding claim 26, Gong does not teach wherein a minimum distance from the at least one long side of the base member up to the through-holes in a plane direction of the base62 member is not more than 50 m.  							Takanosu is directed to a vapor deposition mask capable of producing an organic m.   (See Takanosu, Figs. 4, 6-8.) Examiner is considering the long side of the base member to be equivalent to the top side of the mask (110) based on orientation of Fig. 4.  Examiner is considering the dimension of a minimum distance from the long side of the base member up to the through-holes in a plane direction of the base62 member to be less than 50 m based on the dimensions provided for the distance between the apertures in Figs. 6-8. 										It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a minimum distance from the at least one long side of the base member up to the through-holes in a plane direction of the base62 member is not more than 50 m, because Takanosu teaches this sectional shape allows a high-definition and a high-quality organic electroluminescence panel to be formed. (See Takanosu, paragraphs 65 and 67, Abstract and Figs. 11-12.)
The previous rejection of claims 27-28 under 35 U.S.C. 103 as being unpatentable over JP 5455099 B1 to Gong et al (hereinafter Gong) and US Pat. Pub. No. 20030101932 A1 to Kang et al (hereinafter Kang) as applied to claim 20 and further in view of US Pat. Pub. No. 20150037928 to Hirobe et al (hereinafter Hirobe) is being maintained. (Examiner is using US Pat. Pub. No. 20160208392 to Gong et al as an English language equivalent for this document. )		
Regarding claim 27, Gong teaches wherein the base member has a first surface (20b) that faces a substrate (92) to which a deposition material having passed through m.									Hirobe teaches a thickness of the base member can be 50 m or less. (See Hirobe, paragraph 51.)										It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a thickness of the base member m, because Hirobe teaches this thickness allows the mask to be used with less breakage and reduce shadow formation. (See Hirobe, paragraph 51.)
Response to Arguments
Applicant’s arguments with respect to claim(s) 20 and 26-28 have been considered but are not considered persuasive.
Applicant argues on page 14, first paragraph that the fork shape shown in JP’ 099 Fig 1 does not project outward with respect to the corners as now recited in amended claim 20. 
Examiner disagrees based on the annotated Fig.1 of Gong below. Under the broadest reasonable interpretation, Examiner is considering “projections each projecting outward” to read on projections have a tip extending in a lateral or sideways direction.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Annotated Fig. 1 of Gong
Applicant argues on page 15, first paragraph that there is no disclosure in Kang of the pitch of the projections arranged on the short as recited in claim 20.
Examiner is considering the pitch to be between separate masks (0.1 – 1 mm) to meet the limitation of 200 um to 400um (0.2mm -0.4mm) as each mask in Gong includes a projection extending from an side of the mask and the mask are separated by a pitch of  0.1 – 1 mm.
Conclusion
US Pat. Pub. No. 20120081858 A1 to Ganesan et al (hereinafter Ganesan) teaches mask strip have a width of approximately .5 mm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/KARL KURPLE/Primary Examiner 
Art Unit 1717






372